DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-4 and 6 are pending in the case. Claims 1 and 6 are independent claims. Claim 5 has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US 2010/0318928 A1), in view of Martin et al. (US 2018/0136810 A1).

Regarding claim 1, Neuman teaches a display method comprising:
a display step of displaying an image group including a plurality of images, the plurality of images being displayed in a dense region where first images of the plurality of images are so densely arranged that the first images partially overlap with each other and a sparse region where arrangement of second images of the plurality of images is sparser than in the dense region, the plurality of images being juxtaposed in a straight line with each of the plurality of images arranged one after another along the straight line, the first images including two or more images of the plurality of images, the second images including two or more images of the plurality of images (FIGS. 4, 7, 8, [0054], and [0069], FIG. 12: an image group is displayed, including a plurality of images like icons 410, 416, 418, 420, 422, and other icons to the right of icon 422. Icons 412 and 414 represent previously viewed or played items and are not part of the plurality of images. A dense region includes, for example, the four icons closest to the back-right. A sparse region includes, for example, the fifth icon closest to the back-right to the front icon 410. The plurality of images/icons are juxtaposed; FIGS. 6-7 and [0063-0065]: the images/icons are juxtaposed to differentiate their positions among each other across the respective axis. As described in [0065], other shapes beside the spiral embodiments may be generated, like the shape shown in FIG. 7);
a selection step of selecting any of the second images located in the sparse region as a selected image (step 918 of FIG. 9 and [0074], [0073-0074], FIGS. 12, 14, and 15, [0076-0077]: a second image/icon 1320 located in the sparse region is selected as a selected image);
a movement step of moving the selected image along the straight line to a predetermined destination  (step 920 of FIG. 9 and [0073-0075]; FIGS. 14-15 and [0076-0077]: the selected image is moved along a straight line to a predetermined destination.); and
a placement step of placing the selected image at the predetermined destination having the sparse state (steps 928 and 930 of FIG. 9 and [0075], FIG. 16 and [0078]: the selected image is placed at the predetermined destination having the sparse state).

In another embodiment, Neuman teaches wherein display of at least one of the selected image and non-selected images that were not selected is changed in the selection step, the non-selected images including the first images in the dense region and the second images in the sparse region other than the selected image (step 918 of FIG. 9 and [0074], [0073-0074] and FIG. 10 or 11: an image/icon 1015 is selected as a selected image. Images other than the selected image correspond to non-selected images. The display of the selected image 1015 is changed as it is “enlarged and moved to the foreground to highlight the item” as stated in [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuman to incorporate the teachings from another embodiment of Neuman and have wherein display of at least one of the selected image and non-selected images that were not selected is changed in the selection step, the non-selected images including the first images in the dense region and the second images in the sparse region other than the selected image. 

Neuman does not explicitly teach moving the selected image along the straight line to a predetermined destination in the dense region, and a wide gap step of converting a dense state at the predetermined destination into a sparse state at the predetermined destination by widening a gap between the first images adjacent to each other at the predetermined destination.
Martin teaches the plurality of images being juxtaposed in a straight line with each of the plurality of images arranged one after another along the straight line (FIG. 3 and [0030-0032]: plurality of thumbnail images are juxtaposed in a straight line with each of the images arranged one after another along the straight line), selecting an image  as a selected image (FIG. 4, [0034-0035], and [0041]: an image/thumbnail image 300 located in the sparse region is selected. The sparse region may include, for example, thumbnails at position 8, 9, and 10 given the extra space among these positions), moving the selected image along the straight line to a predetermined destination in the dense region (FIGS. 4-6 and [0041-0042]: the selected image 300 is moved to a predetermined destination in the dense region, that is the region including thumbnails at positions 2 and 3), and a wide gap step of converting a dense state at the predetermined destination into a sparse state at the predetermined destination by widening a gap between the first images adjacent to each other at the predetermined destination (FIGS. 5-6 and [0041]: a dense state at the predetermined destination between thumbnails at positions 2 and 3 is initially dense as seen in FIG. 5. Then, the dense state is converted into a sparse state by widening a gap between the images adjacent to each other at the predetermined destination, as seen in FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neuman to incorporate the teachings of Martin and include moving the selected image along the straight line to a predetermined destination in the dense region, and a wide gap step of converting a dense state at the predetermined destination into a sparse state at the predetermined destination by widening a gap between the first images adjacent to each other at the predetermined destination. Doing so would allow the user freedom to move the selected image to a dense region as opposed to a sparse region to create a desired arrangement of icons that may require the user to move a selected image to a dense region. The wide gap step would make it easier for the user to notice the impact of moving the selected image and would help prevent the user from unintentionally affecting other unselected images, like in the case when the user has accidentally moved the selected image into the wrong position. The wide gap step would also allow the user to maintain sight of the selected image given the newly widened gap at the location that the selected image was moved to. In this way, the user may confirm that the positioning is to his/her liking as the user can clearly view the selected image in its new position.

Claim 6 recites a display apparatus (Neuman, FIG. 2) comprising a display (Neuman, FIG. 2 and [0046]: for example, a touch-sensitive screen; “display device” in .

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman et al. (US 2010/0318928 A1), in view of Martin et al. (US 2018/0136810 A1), and in view of Yamada (US 2012/0204099 A1).

Regarding claim 2, Neuman in view of Martin teaches the display method according to claim 1. Altough Martin teaches widening the gap between the first images adjacent to each other at the predetermined destination in the wide gap step, Neuman in view of Martin does not explicitly teach wherein this step causes the first images adjacent to each other to have a small overlapping region where the first images adjacent to each other overlap with each other, allowing recognition of information described in the first images adjacent to each other.
Yamada teaches the wide gap step causes the first images adjacent to each other to have a small overlapping region where the first images adjacent to each other overlap with each other, allowing recognition of information described in the first images adjacent to each other (FIG. 11, FIG. 13, [0093], and [0098]: a gap is widened between adjacent first images according to the predetermined destination value with respect to the page order. This causes overall reduction in the overlapping region between first images adjacent to each other.).


Regarding claim 3, Neuman in view of Martin teaches the display method according to claim 1, wherein the plurality of images each have a quadrangular shape (Neuman, FIG. 3 and [0050-0052]: the images/icons each have a quadrangular shape) (See also Martin, FIG. 4).
Neuman in view of Martin does not explicitly teach the images displayed in the image group each have a pair of inclining edges facing each other out of four edges.
Yamada teaches wherein the plurality of images each have a quadrangular shape, and the plurality of images displayed in the image group each have a pair of inclining edges facing each other out of four edges (FIG. 11 and [0084-0086]: each image has a quadrangular shape and has a pair of inclining edges facing each other).


Regarding claim 4, Neuman in view of Martin and in view of Yamada teaches the display method according to claim 3. Neuman in view of Martin and in view of Yamada further teaches wherein an angle of inclination of the selected image by which the pair of edges incline is set so that the angle of inclination at the predetermined destination is greater than the angle of inclination of other images in the sparse region (Neuman, for the selected image aspect, step 918 of FIG. 9 and [0074], [0073-0074] and FIG. 10 or 11: an image/icon 1015 is selected as a selected image) (Yamada, FIG. 11, FIG. 13, [0093], and [0098]: an angle of inclination at the predetermined destination is set so that the angle of inclination is greater than that of other images in the sparse region.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the selected image of Neuman in view of Martin and in view of Yamada to incorporate the further teachings of Yamada and have wherein an angle of inclination of the selected image by which the pair of edges incline is set so that the angle of inclination at the predetermined destination is greater than the angle of inclination in the sparse region. Doing so would allow the user .

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive.

In Remarks, Applicant argues:

Regarding amended independent claims 1 and 6, Neuman discloses a “spiral line” but does not discloses a straight line. Also, Martin does not discloses that, in each of the dense region and the sparse region, there are two or more images.

Examiner respectfully disagrees.

	Regarding point (a), Applicant’s amendments have changed the scopes of the claims. Examiner has provided updated mapping to address the newly amended feature of the argued “straight line” which is sufficiently taught by an embodiment presented in Neuman (Neuman, FIG. 4 and [0054]; FIGS. 14-15 and [0076-0077]). Examiner directs Applicant to review the updated mapping. As for Martin, Martin is not relied upon for the sparse region and the dense region having two or more images aspects as these regions having multiple images are sufficiently disclosed in Neuman. Martin, however, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892 for additional prior art, including:
US 20140153014 A1: inserting a page in a line of pages via a user’s drag operation for reordering
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171